Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are pending.  Claims 1, 17 and 21-22 are independent.
This Application is published as 20200321014.
Apparent earliest priority June 2013.  

This Application is a continuation of U.S. 14/973729 issued as U.S. 9,997,167.  A Terminal Disclaimer over the term of the parent is required as set forth below.  
This Application is also a continuation of 15/910,954 issued as U.S. 10,714,106 which was withdrawn from issue on 5/11/2021.

In Figure 4, the “Control Logic” is properly shown as “Control Logic 490.”   See paragraph [0107] of the published Specification. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-8 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,997,167 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:

Instant Application
Reference Patent 9,997,167
1. A jitter buffer control for controlling a provision of a decoded audio content on the basis of an input audio content, 
1. An audio decoder for providing a decoded audio content on the basis of an input audio content, the audio decoder comprising: 

a jitter buffer configured to buffer a plurality of audio frames representing blocks of audio samples; 

a decoder core configured to provide blocks of audio samples on the basis of audio frames received from the jitter buffer; 

a sample-based time scaler, wherein the sample based time scaler is configured to provide time-scaled blocks of audio samples on the basis of blocks of audio samples provided by the decoder core; and 

a jitter buffer control for controlling the provision of the decoded audio content on the basis of the input audio content, 
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner.
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner, such that a decision whether a frame-based time scaling or a sample-based time scaling is used is adapted to the characteristics of the audio signal, 

wherein the jitter buffer control is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer, and 

wherein the jitter buffer control is configured to select a frame-based time scaling, which is performed by the jitter buffer, or a sample-based time scaling, which is performed by the sample-based time scaler, in a signal-adaptive manner.


2. The jitter buffer control according to claim 1, 


(note that claim 5 of the reference includes the limitation of Claim 1 of the instant Application)
wherein audio frames are dropped or inserted to control a depth of a jitter buffer when the frame-based time scaling is used, and 
wherein a time-shifted overlap-and-add of audio signal portions is performed when the sample-based time-scaling is used.
5. A method for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner; 
wherein audio frames are dropped or inserted to control a depth of a jitter buffer when the frame-based time scaling is used, and 
wherein a time-shifted overlap-and-add of audio signal portions is performed when the sample-based time-scaling is used;
…


3. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to switch between a frame-based time scaling, a sample-based time scaling and a deactivation of a time scaling in a signal-adaptive manner.
5. A method for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner; 
…


4. The jitter buffer control according to claim 1, 


wherein the jitter buffer control is configured to select the frame-based time scaling or the sample-based time scaling in order to control a depth of a de-jitter buffer. 
6. A method for controlling a jitter buffer for provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner; 
wherein audio frames are dropped or inserted to control a depth of a jitter buffer when the frame-based time scaling is used, and 
wherein a time-shifted overlap-and-add of audio signal portions is performed when the sample-based time-scaling is used; 
wherein the method comprises selecting an overlap-add-operation using a signal-adaptive time shift and a quality control mechanism for a time scaling if a current audio signal portion is active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty, or if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty.


5. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to select a comfort noise insertion or a comfort noise deletion if a previous frame was inactive.
3. The audio decoder according to claim 1, 
wherein the decoder core is configured to perform a comfort noise generation in response to a frame carrying a signaling information indicating a generation of comfort noise, and 
wherein the decoder core is configured to perform a concealing in response to an empty jitter buffer.


6. The jitter buffer control according to claim 5, 
wherein a comfort noise insertion results in an insertion of a comfort noise frame into a de-jitter buffer, and 
wherein a comfort noise deletion results in a removal of a comfort noise frame from the de-jitter buffer.
5.
…
wherein the method comprises selecting a frame-based comfort noise insertion or
 a frame-based comfort noise deletion for a time scaling if a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame, …;
…
7. The jitter buffer control according to claim 5, 
wherein a respective frame is considered inactive when the respective frame carries a signaling information indicating a generation of comfort noise. 

9. A method for 
…
wherein a comfort noise insertion or a comfort noise deletion is selected if a previous frame was inactive; 
wherein a time-shifted overlap-and-add of audio signal portions is selected if a previous frame was active.


8. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to select a time-shifted overlap-and-add of audio signal portions if a previous frame was active.
9. A method for 
…

wherein a time-shifted overlap-and-add of audio signal portions is selected if a previous frame was active.
9. The jitter buffer control according to claim 8, 
wherein the time-shifted overlap-and-add of audio signal portions is adapted to allow for an adjustment of a time shift between blocks of audio samples acquired on the basis of subsequent frames of the input audio content with a resolution which is smaller than a length of the blocks of audio samples, or which is smaller than a quarter of the length of the blocks of audio samples, or which is smaller than or equal to two audio samples. 


10. The jitter buffer control according to claim 8, 
wherein the jitter buffer control is configured to determine whether a block of audio samples represents an active but silent audio signal portion, and 
wherein the jitter buffer control is configured to select an overlap-and-add mode, in which a time shift between the block of audio samples representing a silent audio signal portion and a previous or subsequent block of audio samples is set to a predetermined maximum value, for a block of audio samples representing a silent audio signal portion. 


11. The jitter buffer control according to claim 8, 
wherein the jitter buffer control is configured 
to determine whether a block of audio samples represents an active and non-silent audio signal portion, and 
to select an overlap-and-add mode, in which the time shift between blocks of audio samples determined on the basis of subsequent frames of the input audio content is determined in a signal adaptive manner. 

12. The jitter buffer control according to claim 1, 


wherein the jitter buffer control is configured to select an insertion of a concealed frame in response to a determination that a time stretching may be used and that a jitter buffer is empty.
3. The audio decoder according to claim 1, wherein the decoder core is configured to perform a comfort noise generation in response to a frame carrying a signaling information indicating a generation of comfort noise, and 
wherein the decoder core is configured to perform a concealing in response to an empty jitter buffer.
13. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to select the frame-based time scaling or the sample-based time scaling in dependence on whether a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame. 
5. A method
…
wherein the method comprises selecting a frame-based comfort noise insertion or a frame-based comfort noise deletion for a time scaling if a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame,
14. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured 
to select a frame-based time scaling if a comfort noise generation is currently used or was used for a previous frame and 



to select a sample-based time scaling if a comfort noise generation is not currently used or was not used for a previous frame. (this limitation just expressly states the inverse of the limitation above.)
5. A method …

wherein the method comprises selecting a frame-based comfort noise insertion or a frame-based comfort noise deletion for a time scaling if a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame,

15. The jitter buffer control according to claim 1, 
(1. A jitter buffer control for controlling a provision of a decoded audio content on the basis of an input audio content, wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner. )







wherein the jitter buffer control is configured to 
select a comfort noise insertion or a comfort noise deletion for a time scaling if a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame,  (Claim 14)

wherein the jitter buffer control is configured to 
select an overlap-add-operation using a predetermined time shift for a time scaling if a current audio signal portion is active but comprises a signal energy which is smaller than or equal to an energy threshold value, and if a jitter buffer is not empty, or if a previous audio signal portion was active but comprises a signal energy which is smaller than or equal to the energy threshold value, and if the jitter buffer is not empty; 

wherein the jitter buffer control is configured to 
select an overlap-add-operation using a signal-adaptive time shift for a time scaling if a current audio signal portion is active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty, or if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty; and 

wherein the jitter buffer control is configured to 
select an insertion of a concealed frame for a time scaling if a current audio signal portion is active and if the jitter buffer is empty, or if a previous audio signal portion was active and if the jitter buffer is empty. (Claim 12)
5. A method for controlling a provision of a decoded audio content on the basis of an input audio content, wherein the method comprises 
selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner; 
wherein audio frames are dropped or inserted to control a depth of a jitter buffer when the frame-based time scaling is used, and 
wherein a time-shifted overlap-and-add of audio signal portions is performed when the sample-based time-scaling is used; 
wherein the method comprises


selecting a frame-based comfort noise insertion or a frame-based comfort noise deletion for a time scaling if a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame, 


selecting an overlap-add-operation using a predetermined time shift for a time scaling if a current audio signal portion is active but comprises a signal energy which is smaller than or equal to an energy threshold value, and if a jitter buffer is not empty, or if a previous audio signal portion was active but comprises a signal energy which is smaller than or equal to the energy threshold value, and if the jitter buffer is not empty; 




selecting an overlap-add-operation using a signal-adaptive time shift for a time scaling if a current audio signal portion is active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty, or if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty; and 



selecting an insertion of a concealed frame for a time scaling if a current audio signal portion is active and if the jitter buffer is empty, or if a previous audio signal portion was active and if the jitter buffer is empty.


16. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to select an overlap-add-operation using a signal-adaptive time shift and a quality control mechanism for a time scaling 
if a current audio signal portion is active and 
comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty, or 
if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty. 

5. A method …


selecting an overlap-add-operation using a signal-adaptive time shift for a time scaling 

if a current audio signal portion is active and 
comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty, or 
if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty; and 

Instant Application
Reference Patent 9,997,167
17. An audio decoder for providing a decoded audio content on the basis of an input audio content, the audio decoder comprising: 
a jitter buffer configured to buffer a plurality of audio frames representing blocks of audio samples; 
a decoder core configured to provide blocks of audio samples on the basis of audio frames received from the jitter buffer; 
a sample-based time scaler, wherein the sample based time scaler is configured to provide time-scaled blocks of audio samples on the basis of blocks of audio samples provided by the decoder core; and 
a jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select a frame-based time scaling, which is performed by the jitter buffer, or a sample-based time scaling, which is performed by the sample-based time scaler, in a signal-adaptive manner. 








1. An audio decoder for providing a decoded audio content on the basis of an input audio content, the audio decoder comprising: 
a jitter buffer configured to buffer a plurality of audio frames representing blocks of audio samples; 
a decoder core configured to provide blocks of audio samples on the basis of audio frames received from the jitter buffer; 
a sample-based time scaler, wherein the sample based time scaler is configured to provide time-scaled blocks of audio samples on the basis of blocks of audio samples provided by the decoder core; and 
a jitter buffer control for controlling the provision of the decoded audio content on the basis of the input audio content, 
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner, such that a decision whether a frame-based time scaling or a sample-based time scaling is used is adapted to the characteristics of the audio signal, 
wherein the jitter buffer control is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer, and 
wherein the jitter buffer control is configured to select a frame-based time scaling, which is performed by the jitter buffer, or a sample-based time scaling, which is performed by the sample-based time scaler, in a signal-adaptive manner.
18. The audio decoder according to claim 17, wherein the jitter buffer is configured to drop or insert audio frames in order to perform a frame-based time scaling. 
2. The audio decoder according to claim 1, wherein the jitter buffer is configured to drop or insert audio frames in order to perform a frame-based time scaling.
19. The audio decoder according to claim 17, 
wherein the decoder core is configured to perform a comfort noise generation in response to a frame carrying a signaling information indicating a generation of comfort noise, and 
wherein the decoder core is configured to perform a concealing in response to an empty jitter buffer. 
3. The audio decoder according to claim 1, 
wherein the decoder core is configured to perform a comfort noise generation in response to a frame carrying a signaling information indicating a generation of comfort noise, and 
wherein the decoder core is configured to perform a concealing in response to an empty jitter buffer.
20. The audio decoder according to claim 17, 
wherein the sample-based time scaler is configured to perform the time scaling of the input audio signal in dependence on a computation or an estimation of the quality of the time scaled version of the input audio signal acquirable by the time scaling. 
4. The audio decoder according to claim 1, 
wherein the sample-based time scaler is configured to perform the time scaling of the input audio signal in dependence on a computation or an estimation of the quality of the time scaled version of the input audio signal acquirable by the time scaling.
21. A method for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner. 

Reference claims 1 or 5 teach this much broader Claim.
22. A non-transitory digital storage medium having a computer program stored thereon to perform the method for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner, when said computer program is run by a computer.

Reference claims 1 or 5 teach this much broader Claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The above Claims are directed to a “jitter buffer control.”  The broadest reasonable interpretation of “control” includes signals and instructions which are not considered to be statutory subject matter.  Accordingly, the broadest reasonable interpretation of the above Claims does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 17-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundqvist (U.S. 2007/0206645).
Regarding Claim 1, Sundqvist teaches:
1. A jitter buffer control for controlling a provision of a decoded audio content on the basis of an input audio content, [Sundqvist, Figure 6, showing the use of the “jitter buffer 20” with the “speech decoder 40.”]
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner. [Sundqvist provides a selection between 3 methods: sample-based, pitch-based, and frame-based based on the arriving signal which means in a signal-adaptive manner.  “20. A method of dynamically adapting the size of a jitter buffer in a receiving system within a communication system supporting a packet-based communication, comprising the steps of: receiving by the receiver system, a signal encoded in packets; storing the packets in the jitter buffer; fetching packets from the jitter buffer by a decoder; decoding the packets in the decoder; sending information about the received signal from the jitter buffer and the decoder to a jitter buffer controller; using information about the received signal to determine by the jitter buffer controller, whether the size of the jitter buffer needs to be adapted; and responsive to the determination, adapting the size of the jitter buffer by extending or compressing the received signal in time by controlling the number of samples the frames stored in the jitter buffer would represent when decoded.”]

Regarding Claim 3, Sundqvist teaches:
3. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to switch between a frame-based time scaling, a sample-based time scaling and a deactivation of a time scaling in a signal-adaptive manner. [Sundqvist teaches that first a decision is made on whether the current frame should be modified at all (deactivation if no modification is needed) and then between a sample-based and frame-based “[0058] As referred to above, in parallel, the speech decoder 40 also gets the control information from the jitter buffer controller 50 as to whether or not it should modify the current frame. If the control information says that a modification is needed, information is also contained relating to how the frame should be modified (i.e., expanded or compressed), and the kind of modification (e.g., if a single sample is to be added or removed, if one or more pitch periods are to be added or removed, or if a frame is to be added or removed).”]

Regarding Claim 4, Sundqvist teaches:
4. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select the frame-based time scaling or the sample-based time scaling in order to control a depth of a de-jitter buffer. [Sundqvist, this is the goal of the jitter buffer controllers to control the depth/size of the jitter buffer so it is not too large or too small.  “[0005] The relative size of the jitter buffer bears an important relation to resulting speech quality. If the size of the jitter buffer is too large, the one-way delay from mouth to ear will be too large, and the perceived quality will be degraded….”  “[0006] If the jitter buffer is too small, however, packets delayed more than the size of the jitter buffer will arrive too late for any speech synthesis, and will be seen as lost. Therefore, an adaptive jitter buffer is needed to balance the size of the jitter buffer (i.e., delay at the receiving side) against packet loss.”  “[0007] Delay may also vary with time. In order to handle such variations, the size of the jitter buffer (i.e., the number of samples that the speech parameters within it would represent) needs to be adaptable….”]

Regarding Claim 17, Sundqvist teaches:
17. An audio decoder for providing a decoded audio content on the basis of an input audio content, [Sundqvist, “[0030] FIG. 5 is a block diagram of two telecommunication units, one of which acts as a transmitter transmitting a signal over the network to the other acting as a receiver;”  “[0031] FIG. 6 is a block diagram illustrating parts of a receiver system for adaptation of the jitter buffer according to the invention;”  The jitter buffer is shown on the side of the receiver and associated with the decoder.]
the audio decoder comprising: [Sundqvist, Figures 5 and 6 showing the receiving/decoding side. “[0010] A jitter buffer, according to the present invention, is given a broad interpretation. It refers to a jitter buffer where packets are stored before fetching by a decoder. It may, however, also relate to storing or buffering channels, wherein speech is stored in its decoded form (i.e., after decoding in the decoder). This is applicable when decoding is substantially performed as soon as packets are received in the receiver. This is how the functional size of the jitter buffer is determined.”]
a jitter buffer configured to buffer a plurality of audio frames representing blocks of audio samples; [Sundqvist, Figures 5 and 6, “jitter buffer 20.”]
a decoder core configured to provide blocks of audio samples on the basis of audio frames received from the jitter buffer; [Sundqvist, Figures 5 and 6, “voice decoder 40.”  Figures 3 and 4 show that the Sin is first subjected to “framing 110” an then input to the decoder portion.  “[0047] … The input signal Sin is divided into frames 110 with a typical length of 10-30 ms….”]
a sample-based time scaler, wherein the sample based time scaler is configured to provide time-scaled blocks of audio samples on the basis of blocks of audio samples provided by the decoder core; and [Sundqvist, Figure 6, “Jitter Buffer Control Means 50” performs the time scaling/compression/expansion by controlling the size of the buffer.  Figures 7A, 7B show the Frame-Based expansion/time scaling; Figure 9A, 9B show the sample-based expansion/time scaling (insertion of a waveform segment).]
a jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select a frame-based time scaling, which is performed by the jitter buffer, or a sample-based time scaling, which is performed by the sample-based time scaler, in a signal-adaptive manner. [Sundqvist, Figure 6, “Jitter Buffer Control Means 50.”  See rejection of Claim 1.  “[0055] Returning to FIG. 6, the jitter buffer controller 50 keeps information about the current size of the jitter buffer corresponding to the number of samples the parameters in the jitter buffer would represent after decoding, and of the default jitter buffer size corresponding to the default or desired size of the jitter buffer 20 corresponding to the number of samples the parameters should represent after decoding.”]

Regarding Claim 18, Sundqvist teaches (top limitation of Claim 2):
18. The audio decoder according to claim 17, wherein the jitter buffer is configured to drop or insert audio frames in order to perform a frame-based time scaling. [Sundqvist, “[0054] … If adaptation of the size of the jitter buffer is needed, the number of samples that the parameters represent can be changed and then samples, pitch periods or frames can be added or removed in the decoder, or frames can be added or removed in the jitter buffer. In other words, the time period, until the subsequent packet is fetched, is prolonged or shortened. If the time period is prolonged, the size of the jitter buffer is increased, and vice versa, if the time period is shortened, the size of the jitter buffer is reduced.”]

Regarding Claim 20, Sundqvist teaches:
20. The audio decoder according to claim 17, wherein the sample-based time scaler is configured to perform the time scaling of the input audio signal in dependence on a computation or an estimation of the quality of the time scaled version of the input audio signal acquirable by the time scaling. [Sundqvist, the goal of time-scaling/ compression/expansion of a signal is to improve the quality of output from the decoder at the receiver side.  Quality of output depends on the size of the jitter buffer not to be too small or too large.  See the decision flow chart of Figure 10.  If the packet loss probability is  low (230) and the Jitter Buffer size is all right, no scaling is done.  “[0010] A jitter buffer, according to the present invention, is given a broad interpretation. It refers to a jitter buffer where packets are stored before fetching by a decoder. It may, however, also relate to storing or buffering channels, wherein speech is stored in its decoded form (i.e., after decoding in the decoder). This is applicable when decoding is substantially performed as soon as packets are received in the receiver. This is how the functional size of the jitter buffer is determined.”]

Claim 21 is a method claim with limitations similar to system Claim 1 and is rejected under similar rationale.
21. A method for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner. 

Claim 22 is a CRM claim with limitations similar to system Claim 1 and is rejected under similar rationale.
22. A non-transitory digital storage medium having a computer program stored thereon to perform the method for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the method comprises selecting a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner, when said computer program is run by a computer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sundqvist in view of Andrsen (U.S. US 2007/0260462).
Regarding Claim 2, Sundqvist teaches:
2. The jitter buffer control according to claim 1, 
wherein audio frames are dropped or inserted to control a depth of a jitter buffer when the frame-based time scaling is used, and  [Sundqvist, “[0054] … If adaptation of the size of the jitter buffer is needed, the number of samples that the parameters represent can be changed and then samples, pitch periods or frames can be added or removed in the decoder, or frames can be added or removed in the jitter buffer. In other words, the time period, until the subsequent packet is fetched, is prolonged or shortened. If the time period is prolonged, the size of the jitter buffer is increased, and vice versa, if the time period is shortened, the size of the jitter buffer is reduced.”]
wherein a time-shifted overlap-and-add of audio signal portions is performed when the sample-based time-scaling is used. [Sundqvist, “[0054] … If adaptation of the size of the jitter buffer is needed, the number of samples that the parameters represent can be changed and then samples, pitch periods or frames can be added or removed in the decoder, or frames can be added or removed in the jitter buffer. In other words, the time period, until the subsequent packet is fetched, is prolonged or shortened. If the time period is prolonged, the size of the jitter buffer is increased, and vice versa, if the time period is shortened, the size of the jitter buffer is reduced.”]
Sundqvist does not mention overlap-add. Overlap-add is for smoothing which is mentioned with respect to “frame-based time scaling”:  “[0064] If a frame is to be deleted, then the next subsequent frame may be deleted from the jitter buffer and a smoothing action is performed in the next frame.…” 
Andrsen teaches:
wherein a time-shifted overlap-and-add of audio signal portions is performed when the sample-based time-scaling is used. [Andrsen teaches the use of over-lap add in the context of time scaling for use by a jitter buffer (see [0006]-[0007]): “[0052] According to one embodiment, when merging two segments by overlap-add, the segment latest in time is preferably time-shifted with a number, or fractional number, of samples, thus optimising a correlation or a vector matching criterion for the overlapping part of the two segments….”]
Sundqvist and Andrsen pertain to adapting the size of the jitter buffer and it would have been obvious to combine the overlap-add method of Andrsen (which is well-known in the art) with the system of Sundqvist which teaches smoothing of the patched together portions (frames) but does not use the term over-lap add.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 8, Sundqvist does not mention overlap-add. Overlap-add is for smoothing which is mentioned with respect to “frame-based time scaling.”  [0064].
Andrsen teaches and suggests:
8. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select a time-shifted overlap-and-add of audio signal portions if a previous frame was active. [Andrsen, “[0052] According to one embodiment, when merging two segments by overlap-add, the segment latest in time is preferably time-shifted with a number, or fractional number, of samples, thus optimising a correlation or a vector matching criterion for the overlapping part of the two segments….”  “[0043] In the substitution of a lost frame not only the previous frame can be expanded, but also the next frame can be expanded prior to merging the two frames.”  This time-shifted overlap add occurs during substitution of a lost frame that had information.  If the frame is inactive there is no reason to substitute it. Thus the presence and loss of “active” frame is suggested by the teachings. ]
Sundqvist and Andrsen pertain to adapting the size of the jitter buffer and it would have been obvious to combine the overlap-add method of Andrsen (which is well-known in the art) with the system of Sundqvist which teaches smoothing of the patched together portions (frames) but does not use the term over-lap add.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 9, Sundqvist does not mention overlap add.
Andrsen teaches:
9. The jitter buffer control according to claim 8, 
wherein the time-shifted overlap-and-add of audio signal portions is adapted to allow for an adjustment of a time shift between blocks of audio samples acquired on the basis of subsequent frames of the input audio content with a resolution [Andersen teaches time compression or expansion which teaches the “adjustment of time shift between blocks.”  “…According to the invention, the lengths of received signal frames are manipulated by performing time expansion or time compression of one or more signal frames at time varying intervals and with time varying lengths of the expansion or the compression, said intervals and said lengths being determined so as to maintain a continuous flow of signal samples to be played back.”  Abstract.]
with a resolution
which is smaller than a length of the blocks of audio samples, or  [Andersen teaches that the expansion/compression (time shift) can be smaller or larger than a frame/block and that is can be variable:  “[0034] The present invention is based on the idea of performing time expansions and/or time compressions of signal frames, rather than performing repetitions or deletions of complete signal frames or of units of signal frames having a predefined length. This means that if there is a need to repeat a part of the signal, the length of the repeated signal part can be made smaller or larger than a signal frame. Correspondingly, if there is a need to delete a part of the signal, the length of the deleted signal part can be made smaller than a signal frame. Moreover, the time duration of the repeated or deleted signal part is varied over time, i.e. the invention provides a time varying length of the time expansions or the time compressions. Consequently, the intervals with which time expansions or time compressions are performed are varied over time and related to lengths of the time expansions or the time compressions. Thus, the time expansions and the time compressions of signal frames are performed on an asynchronous basis, since the length of the expansions/compressions and the length between different expansions/compression vary over time.”]
which is smaller than a quarter of the length of the blocks of audio samples, or [The “or” in the Claim does not require teaching of these portions but they are suggested by the variable length of the time expansion or compression.]
which is smaller than or equal to two audio samples. 
Rationale as provided for Claim 8 because Claim 9 further limits a feature mapped to Andersen in Claim 8.

Regarding Claim 10, Sundqvis does not mention overlap add.
Andrsen teaches and suggests:
10. The jitter buffer control according to claim 8, 
wherein the jitter buffer control is configured to determine whether a block of audio samples represents an active but silent audio signal portion, and [Andersen refers to voiced or unvoiced silence frames which means the frame was active but silent: “[0015] … Furthermore, for speech specific applications, it is advantageous to let rules for deletion and repetition of signal frames be dependent of a classification of the non-silent signal frames as voiced or unvoiced. Since a repetition or deletion of sub-frames of fixed length can lead to severe degradation of the voiced speech, the implementation in U.S. Pat. No. 5,699,481 does modification only of unvoiced and silence speech frames.”]
wherein the jitter buffer control is configured to select an overlap-and-add mode, in which a time shift between the block of audio samples representing a silent audio signal portion and a previous or subsequent block of audio samples is set to a predetermined maximum value, for a block of audio samples representing a silent audio signal portion. [Andersen suggest this by teaching that decision regarding expansion/compression which is done by overlap-add is based on thresholds that depends on the classification of speech:  “[0038] Preferably, whenever a number of consecutive signal frames are available at the decoder, where the number of frames is time dependent, and based on the real-time statistics from the jitter buffer, a compression of two or more frames is attempted. This may or may not lead to a compressed signal frame that is shorter than the sum of the lengths of the signal frames input to the compression. The difference in length may be a fractional number of samples and is dependent on signal fitting of the actual signal frames. If the signal fitting cannot produce a compressed signal frame with smooth transitions, as defined by a threshold in e.g. a correlation measure or a vector matching, the signal frames are left unchanged. This threshold is advantageously adapted over time to allow for a less critical criterion for the compression the closer the jitter buffer is to overflow. Moreover, the threshold can vary in dependence on a classification of the signal frames. For speech, signal classes with different thresholds for compression would typically be: voiced, unvoiced, transition, and silence. This setup allows for some signal classes to be compressed only when the jitter buffer is very close to overflow, whereas other signal classes are compressed even at normal operation conditions for the jitter buffer leading to a reduction of the delay of playback.”]
Rationale as provided for Claim 8 because Claim 10 further limits a feature mapped to Andersen in Claim 8.

Regarding Claim 11, Sundqvis does not mention overlap add.
Andrsen teaches and suggests:
11. The jitter buffer control according to claim 8, 
wherein the jitter buffer control is configured to determine whether a block of audio samples represents an active and non-silent audio signal portion, and to select an overlap-and-add mode, in which the time shift between blocks of audio samples determined on the basis of subsequent frames of the input audio content is determined in a signal adaptive manner. [Andersen teaches that the length/amount of time shift (expansion/compression) depends on the consecutive samples: “[0036] Preferably, the length of a time expansion or a time compression is defined with a resolution of a sample or a fractional part of a time duration between two consecutive samples. This generally allows for very small or zero discontinuities at the boundary between a signal frame and its expansion. The fractional resolution is feasible to achieve by re-sampling the original signal, at the same sampling rate but at new time instances, and thereby obtaining new samples that are fractionally delayed relative to the samples of the original signal, i.e. each sample is delayed with a time duration that is less than the time duration between two consecutive original samples.”  See [0036]-[0039].]
Rationale as provided for Claim 8 because Claim 10 further limits a feature mapped to Andersen in Claim 8.

Regarding Claim 12, Sundqvist teaches: Figure 6, “[0062] If the modification is a frame insertion (e.g., as decided by controller 50), such modification can be provided for in different ways. In one embodiment, the parameters of a previous frame are repeated and used during the synthesis of the inserted frame. Alternatively, corresponding to an advantageous implementation, a set of parameters is used during the synthesis of the inserted frame that has been derived from interpolation of parameters from the previous frame and the next frame, respectively. Such an approach is similar to that used for concealing lost frames (Error Concealment Units).”
Andersen teaches:
12. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select an insertion of a concealed frame in response to a determination that a time stretching may be used and that a jitter buffer is empty. [Andersen, Figures 2 and 3, “Timing Recovery and Lost Frame Substitution 80” to Figure 4, “Expand 270” to Figure 8, “Time Expand Frame(I-1) 550.”  “[0074] In FIG. 4, an overall flow chart of the decision logic in the timing recovery and lost frame substitution 80 of FIG. 2 and FIG. 3 is shown….. Otherwise, it is checked, in block 220 whether at least the current frame, frame(I), is at the receiver. If this is the case, the normal sub-process 250 is entered. If this cannot be done, either the jitter buffer is in underflow, the packet is late, or it is lost. In the beginning, frame(I-1) should be expanded a number of times to give the frame(I) more chances to show up, each expansion being performed in block 270. After each expansion it is checked, also in block 270, whether frame(I) has arrived, in which case it is played back, otherwise, after N.sub.F(C) expansions, a decision is made in block 230 whether or not frame(I-1) should be merged with any future frame, including possible expansion of the heading part of this future frame, in addition to, or as an alternative to, expanding frame(I-1). ….”] 
Sundqvist and Andrsen pertain to adapting the size of the jitter buffer and it would have been obvious to combine the time-stretching method of Andrsen (which is well-known in the art) with the system of Sundqvist which teaches repeating the contents of previous frames.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  (Note also Florencio which is cited for the premise that the limitation of this Claim is conventional in the art:  “[0010] One conventional scheme uses both jitter control and packet loss concealment. In general, this scheme minimizes the length of the jitter buffer by allowing each packet to be stretched and/or compressed, as needed to account for delayed packet receipt while still maintaining one or more packets in the jitter buffer. In particular, this scheme first introduces a one-packet delay, in order to wait for a packet to be either received, or declared lost, before deciding on whether the packet to be played currently should be stretched or compressed. Further, this scheme analyzes network performance on an ongoing basis to determine whether packets scheduled to be played in the near future are likely to be received on time. Received packets are then stretched or compressed, as necessary, to ensure that the buffer is not empty before the next scheduled packet arrival time.”)

Claims 5-7, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundqvist in view of Florencio (U.S. 2005/0058145).
Regarding Claim 5, Sundqvist teaches that periods of silence occur but does not mention insertion of comfort noise.  ([0007]-[0008].)
Florencio teaches:
5. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select a comfort noise insertion or a comfort noise deletion if a previous frame was inactive. [Florencio, Figure 4, “packet loss, mute mode 430” after “delay time T exceeded? 420” to YES.  The system of Florencio can mute the signal or replace it with comfort noise.  The muting is equivalent to comfort noise deletion if the transmitter is of the type that sends comfort noise during the silence periods.   “[0087] As noted above, the mute mode 430 is entered when no packet is received for a length of time exceeding some pre-determined threshold such as the delay time T. In general, when no packet is received within the delay time T, this non-receipt is interpreted as either the end of a talk spurt or a loss of connection. In either case, the receiver will "mute" the current signal. In one embodiment, this muting is implemented gradually so as to minimize audible artifacts in the signal. In another embodiment, the signal is not entirely muted, but is instead reduced to a "comfort noise" level….”  Florencio teaches buffering the received silence frames which further suggests that silence period/comfort noise is there to be muted/deleted:  " [0088] With respect to the mute mode 430, the adaptive audio playback controller presents a unique process for generating comfort noise by using a running comfort noise buffer containing a number of "silence frames." In a tested embodiment, using a comfort noise buffer of about three or so silence frames provided good results….”]
Sundqvist and Florencio pertain to the jitter buffer and it would have been obvious to combine the silence period handling of Florencio which uses either muting or comfort noise insertion with the method of Sundvquist that does not discuss this situation in order to address the silence periods as well.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at___, 82 USPQ2d at 1396.

Regarding Claim 6, Sundqvist teaches that periods of silence occur but does not mention insertion of comfort noise.  ([0007]-[0008].)
Florencio teaches:
6. The jitter buffer control according to claim 5, wherein a comfort noise insertion results in an insertion of a comfort noise frame into a de-jitter buffer, and wherein a comfort noise deletion results in a removal of a comfort noise frame from the de-jitter buffer. [Florencio teaches a “silence buffer” where the signals from which “comfort noise” is generated are stored.  “30. The method of claim 29 wherein instantiating the mute mode comprises generating and providing playback of a comfort noise signal to replace lost packets, said comfort noise signal being generated from at least one signal frame stored in a silence buffer, said signal frame having been determined to represent nominal background noise.”  The “signal buffer” of Florencio is a jitter buffer because it is used for jitter control and packet loss concealment:  “An "adaptive audio playback controller" operates by decoding and reading received packets of an audio signal into a signal buffer. Samples of the decoded audio signal are then played out of the signal buffer according to the needs of a player device. Jitter control and packet loss concealment are accomplished by continuously analyzing buffer content in real-time, and determining whether to provide unmodified playback from the buffer contents, whether to compress buffer content, stretch buffer content, or whether to provide for packet loss concealment for overly delayed or lost packets as a function of buffer content….”  Abstract.]
Rationale as provided for Claim 5 because the limitation of Claim 6 further expands upon the silence feature added in Claim 5.

Regarding Claim 7, Sundqvist teaches that periods of silence occur but does not mention insertion of comfort noise.  ([0007]-[0008].)
Florencio teaches:
7. The jitter buffer control according to claim 5, wherein a respective frame is considered inactive when the respective frame carries a signaling information indicating a generation of comfort noise. [Florencio teaches that “comfort noise” is generated from signals that are received and stored in a silence buffer. “32. The method of claim 30 wherein generating the comfort noise signal from the at least one signal frame stored in a silence buffer comprises: automatically computing the FFT of the at least one signal frame stored in the silence buffer … and providing the at least one silence segment for playback as the comfort noise signal.”]
Rationale as provided for Claim 5 because the limitation of Claim 7 further expands upon the silence feature added in Claim 5.

Regarding Claim 15, Sundqvist does not mention comfort noise, signal energy, or overlap add method.
Florencio teaches:
15. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to select a comfort noise insertion or a comfort noise deletion for a time scaling if a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame,  [Florencio, “30. The method of claim 29 wherein instantiating the mute mode comprises generating and providing playback of a comfort noise signal to replace lost packets, said comfort noise signal being generated from at least one signal frame stored in a silence buffer, said signal frame having been determined to represent nominal background noise.”  See also Figure 4, “packet loss, mute mode 430” after “delay time T exceeded? 420” to YES.  The system of Florencio can mute the signal or replace it with comfort noise.  And rejection of Claim 5.]
wherein the jitter buffer control is configured to select an overlap-add-operation using a predetermined time shift for a time scaling if a current audio signal portion is active but comprises a signal energy which is smaller than or equal to an energy threshold value, and if a jitter buffer is not empty, or if a previous audio signal portion was active but comprises a signal energy which is smaller than or equal to the energy threshold value, and if the jitter buffer is not empty; [Florencio teaches that overlapping segments of received signals for replacing lost portions is in the prior art:  “[0011] …In general, such schemes typically operate by decomposing input packets input into overlapping segments of equal length. These overlapping segments are then realigned and superimposed via a conventional correlation process along with smoothing of the overlap regions to form an output segment having a degree of overlap which results in the desired output length….”  Energy below threshold corresponds to inactivity or silence:  “[0090] When a comfort noise frame is needed, the buffered silence frames are then used to generate one. In particular, the average magnitude of the stored silence frames is computed, and a random phase shift is added to the FFT prior to computing the inverse FFT. This signal is then overlapped/added to the signal in the buffer using a conventional window, such as, for example, a sine window….”  Jitter buffer is not empty because it has the buffered silence frames.  See claims 28-31: “29 …stretching the succeeding frame and the preceding frames by an amount that is inversely proportional to the ratio of the average energy {of the succeeding frame to the preceding frame.}.”   “31. The method of claim 30 further comprising periodically replacing the signal frames in the silence buffer as a function of a computed energy of those frames.” If energy is falling the frame is stretched:  “[0059] … with lower energy signal frames being preferentially stretched over higher energy frames so as to minimize signal artifacts.”  “[0088] … In general, whenever a new frame is received, the overall energy E of the frame is computed and compared to the stored energy of the current silence frames in the comfort noise buffer. If the current frame has lower energy than any of the frames already in the comfort noise buffer, then the frame having the highest energy is replaced with the current frame. Further, in addition to storing the energy of the frame, the magnitude of the FFT coefficients of the frames are also stored for use in synthesizing a "comfort noise frame," as described below.”]
wherein the jitter buffer control is configured to select an overlap-add-operation using a signal-adaptive time shift for a time scaling if a current audio signal portion is active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty, or if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty; and [Florencio:  “[0059] In general, the packet loss concealment mode operates by first determining the number of signal samples that need to be inserted between current buffer content and future buffer content. In other words, this computation determines the number of samples that need to be used to fill the hole caused by a packet loss existing between a current signal frame and a future signal frame that have already been received into the signal buffer. In one embodiment, given the computed number of samples, stretching is divided between the current and future buffer content as a function of the average energy of that buffer content, with lower energy signal frames being preferentially stretched over higher energy frames so as to minimize signal artifacts.”  Buffer has a content so it is not empty.  The higher energy frames are not favored.]
wherein the jitter buffer control is configured to select an insertion of a concealed frame for a time scaling if a current audio signal portion is active and if the jitter buffer is empty, or if a previous audio signal portion was active and if the jitter buffer is empty. [Florencio prior art teaches that buffer should not remain empty:  “[0010] …Further, this scheme analyzes network performance on an ongoing basis to determine whether packets scheduled to be played in the near future are likely to be received on time. Received packets are then stretched or compressed, as necessary, to ensure that the buffer is not empty before the next scheduled packet arrival time.”  When the buffer is too full it is only partially emptied.  [0060].]
Sundqvist and Florencio pertain to the jitter buffer and it would have been obvious to combine the role of signal energy and the overlap-add method from Florencio with the method of Sundvquist that does not discuss these factors but does teach frame based and sample based time scaling for controlling a jitter buffer in order to adjust the method of filling the jitter buffer according to signal energy “with lower energy signal frames being preferentially stretched over higher energy frames so as to minimize signal artifacts.”  Florencio “computes the number of samples that need to be used to fill the hole.”  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at___, 82 USPQ2d at 1396.

Regarding Claim 16, Sundqvist does not mention signal energy or overlap add method.
Florencio teaches:
16. The jitter buffer control according to claim 1, 
wherein the jitter buffer control is configured to select an overlap-add-operation using a signal-adaptive time shift and a quality control mechanism for a time scaling [Florencio, Figure 6, “[0118] As noted above, once samples from one or both buffers have been stretched enough to cover the lost segment of the signal, it is necessary to window the samples for easing the transition points between the original content of the current buffer and the contents of the future buffer. The aforementioned overlap/add process is used for this purpose. This overlap/add process differs from conventional overlap/add procedures in that it is dependent upon the content type of the signal in the buffers.”]
if a current audio signal portion is active and comprises a signal energy which is larger than or equal to the energy threshold value and [Florencio, Figure 6, 635 to Yes.  Ratio greater than max threshold? To YES.  (“current” of Claim is “Future” in Florencio).  See claims 28-31 of Florencio: “28. …computing an average energy for a frame in the signal buffer immediately preceding the current packet that has not yet been received; computing an average energy for a frame in the signal buffer immediately succeeding the current packet that has not yet been received; and determining a target frame size for both the preceding and succeeding frames as a function of the ratio of the of the average energy of the succeeding frame to the preceding frame.”]
if the jitter buffer is not empty, or [Florencio, Figure 6, “Future Buffer Content Below Min Size? 600” to No.  This means the buffer is not empty.]
if a previous audio signal portion was active and comprises a signal energy which is larger than or equal to the energy threshold value and if the jitter buffer is not empty. [Florencio, Figure 6, the Ratio is current/previous (same timeline as future/current) is 635 decision to NO to 645 which is “compute desired buffer sizes …” to “650: stretch current and future buffer content in inverse proportion to ratio.”  “31. The method of claim 30 further comprising periodically replacing the signal frames in the silence buffer as a function of a computed energy of those frames.”]
Sundqvist and Florencio pertain to the jitter buffer and it would have been obvious to combine the role of signal energy from Florencio with the method of Sundvquist that does not discuss this situation in order to address the high energy periods.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at___, 82 USPQ2d at 1396.

Regarding Claim 19, Sundqvist teaches that periods of silence occur but does not mention insertion of comfort noise.  ([0007]-[0008].)
Florencio teaches:
19. The audio decoder according to claim 17, 
wherein the decoder core is configured to perform a comfort noise generation in response to a frame carrying a signaling information indicating a generation of comfort noise, and [Florencio, Figure 2, “signal buffer 230.” 
wherein the decoder core is configured to perform a concealing in response to an empty jitter buffer. [Florencio, Figure 2, “loss concealment module 270” receives input from “buffer analysis module 240.”  “[0065] …  However, rather then simply read the frames out of the buffer 230 for playback, a buffer analysis module 240 is used to examine the contents of the buffer for the purpose of determining whether to provide unmodified playback from the buffer contents, whether to compress buffer content, stretch buffer content, or whether to provide for packet loss concealment for overly delayed or lost packets….”  An “overly delayed or lost packet” results in an empty jitter buffer / signal buffer 230.]
Rationale as provided for Claim 5.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundqvist in view of Enstrom (U.S. 2010/0034332).
Regarding Claim 13, Sundqvist teaches that it uses two criteria: current size of the jitter buffer and the number of samples that should remain in the receiver until the received packet has to be fetched by the decoder ([0065]) and which yields a packet loss probability threshold that should not be exceeded ([0071]).  Based on the current size of the JB and whether this probability threshold has been exceeded, the size of the jitter buffer is increased by controlling the number of samples or frames or pitch periods.  Sundqvist does not teach how it distinguishes between using one method or another of increasing the size.
Enstrom suggests:
 13. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select the frame-based time scaling or the sample-based time scaling in dependence on whether a discontinuous transmission in conjunction with comfort noise generation is currently used or was used for a previous frame. [Enstrom teaches that frame-based time scaling is appropriate for the silence periods and inappropriate for periods of high activity.  Therefore, it follows that after a DTX or after CNG which correspond to silence, frame-based method which is less costly would be selected.  See [0007].]
Sundqvist and Enstrom pertain to the jitter buffer control and it would have been obvious to combine the role of DTX from Enstrom with the method of Sundvquist that does not discuss this situation in order to address the situation where DTX occurs.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at___, 82 USPQ2d at 1396.

Regarding Claim 14, Sundqvist teaches sample based and frame based method of JB adjustment but does not teach how it chooses between them.
Enstrom suggests:
 14. The jitter buffer control according to claim 1, wherein the jitter buffer control is configured to select a frame-based time scaling if a comfort noise generation is currently used or was used for a previous frame and to select a sample-based time scaling if a comfort noise generation is not currently used or was not used for a previous frame. [Enstrom teaches that frame-based time scaling is appropriate for the silence periods and inappropriate for periods of high activity.  Therefore, it follows that after a DTX or after CNG which correspond to silence, frame-based method which is less costly would be selected.  See [0007].  Also for periods of higher speech activity, it makes sense to use the sample-based method.  See [0008].]
Sundqvist and Enstrom pertain to the jitter buffer control and it would have been obvious to combine the role of DTX (therefore use of comfort noise during discontinuity in the transmission) from Enstrom with the method of Sundvquist that does not discuss this situation in order to address the situation where DTX occurs.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at___, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GESELLSCHAFT, FRAUNHOFER , "On Jitter Buffer Management in the Design Constraints", 3GPP DRAFT; AHEVS-044, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) MOBILE COMPETENCE CENTER; FRANCE, vol. SAWG4, no. San Diego; 20110511, 05/10/2011, 05/10/2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659